PER CURIAM.
The state has appealed an order of the circuit court dismissing the state’s second amended information charging defendant with felony theft. Appellee agrees that the issues presented on appeal are governed by our decision in Allen v. State, 463 So.2d 351 (Fla. 1st DCA 1985), and were decided adversely to appellee’s position. The judgment is reversed and the cause is remanded for further proceedings consistent with the consolidated opinion in Allen v. State, 463 So.2d 351, with leave for appellee to file an amended motion to dismiss under Florida Rule of Criminal Procedure 3.190(c)(4) or to ultimately have an evidentiary hearing on the matters raised by the motion to dismiss.
ERVIN, WENTWORTH and ZEHMER, JJ., concur.